Name: Commission Regulation (EEC) No 1911/88 of 30 June 1988 fixing the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regulation (EEC) No 1431/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 88No L 168/112 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1911/88 of 30 June 1988 fixing the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regulation (EEC) No 1431/82 THE COMMISSION OF THE EUROPEAN COMMUNITIES, the latest Commission proposals to the Council on prices and related measures ; Having regard to the Treaty establishing the European Economic Community, whereas Council Regulation (EEC) No 1957/87 f) fixed the guide price for peas and field beans for the 1987/88 marketing year ; Having regard to the Act of Accession of Spain and Portugal, Whereas, in accordance with Article 2a of Regulation (EEC) No 1431 /82, the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas Council Regulation (EEC) No 1959/87 (8) fixed the amount of these monthly increases ; Having regard to Council Reguation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1104/88 (2), and in particular Article 3 (6) (b) thereof, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1958/87 (4), and in particular Article 2 ( 1 ) thereof, Whereas under Regulation (EEC) No 2036/82 the world market price for peas and field beans, as referred to in Article 3 (2) of Council Regulation (EEC) No 1431 /82, is to be determined on the basis of offers made on the world market, disregarding those which cannot be considered representative of actual market trends ; whereas in cases where no offer can be used for determining the world market price, this price is determined from prices recorded on the markets of the principal exporting coun ­ tries ; whereas in cases where no offer either on the world market or on those of the principal exporting countries can be used for determining the world market price this price is fixed at a level equal to the guide price for the products in question ; Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins^5), as last amended by Regu ­ lation (EEC) No 3741 /87 (*), and in particular Article 26a (7) thereof, Whereas, under Commission Regulation (EEC) No 2049/82 (9) as last amended by Regulation (EEC) No 1238/87 (10), and under Regulation (EEC) No 2036/82 the average world market price is to be established per 100 kilograms of products in bulk, delivered at Rotterdam, of sound quality ; whereas, for the. purpose of establishing this price, only the most favourable offers to deliveries closest in distance, excluding those relating to products being transported by ship, are used for offers and prices that do not comply with the conditions laid down above, the necessary adjustments must be made, and in particular those referred to in Article 5 of Regulation (EEC) No 2049/82 : Whereas the Council has not, to date, adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas, by virtue of the powers conferred on it by the Treaty, the Commission must adopt the measures essential to ensure that the commen agricultural policy continues to operate in the peas and field beans sector and in particular to ensure that the abovemen ­ tioned aid continues to be granted ; Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors of Whereas, if the aid system is to operate normally, aid amounts should be calculated on the following basis : (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 110, 29. 4. 1988, p. 16. 0 OJ No L 184, 3 . 7 . 1987.(3) OJ No L 219, 28 . 7. 1982, p. 1 . 0 OJ No L 184, 3 . 7. 1987. (*) OJ No L 184, 3 . 7 . 1987. 0 OJ No L 219, 28 . 7. 1982, p. 36. H OJ No L 117, 5. 5. 1987, p. 9 . 0 OJ No L 342, 19 . 12. 1985, p. 1 . (A OJ No L 352, 15 . 12. 1987, p. 26. 1 . 7 . 88 Official Journal of the European Communities No L 168/ 113 date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 0 ; Whereas the Management Committee for Dried Fodder has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor referred to in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as amended by Regulation (EEC) No 1636/87 (2) ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas in cases where aid is fixed in advance its amount is adjusted as specified in Article 6 (3) of Regulation (EEC) No 2036/82 ; Whereas pursuant to Articles 121 (3) and 307 (3) of the Act of Accession of Spain and Portugal the aid granted on products harvested and processed in either of these Member States is to be reduced by the customs duties charged by the Member State on peas and field beans imported from third countries ; Whereas, pursuant to Article 26 a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount refferred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the aid must be fixed before the beginning of each marketing year and may be adjusted if the world market price alters markedly ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to Article 1 The world market price as specified in Article 2 of Regu ­ lation (EEC) No 2036/82 shall be 21 ECU/100 kg. Article 2 1 . The amount of the gross aid provided for in Article 3 (2) of Regulation (EEC) No 1431 /82 is indicated in Annex I. 2. The amount of final aid provided for in Article 3 (2) of Regulation (EEC) No 1431 /82 is indicated in Annex II. However, the amount of aid for peas and field beans shall be confirmed or replaced with effect from 1 July 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system and of the prices and related measures for the 1988/89 marketing year. Article 3 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 153, 13 . 6 . 1987, p . 1 . No L 168/ 114 Official Journal of the European Communities 1 . 7 . 88 ANNEX I Gross aid in ECU per 100 kilograms Products intended for human consumption Current 7 (') 1st period 8 0 2nd period 9 0 3rd period 10(1) 4th period 110 5th period 12 0 6th period 10 Peas used :  in Spain  in Portugal  in another Member State 8,074 8,126 8,520 8,074 8,126 8,520 8,254 8,306 8,700 8,434 8,486 8,880 8,614 8,666 9,060 8,794 8,846 9,240 8,974 9,026 9,420 Field beans used :  in Spain  in Portugal  in another Member State 8,520 8,126 8,520 8,520 8,126 8,520 8,700 8,306 8,700 8,880 8,486 . 8,880 9,060 8,666 9,060 9,240 8,846 9,240 9,420 9,026 9,420 ANNEX II Final aid in national currency per 100 kilograms Products intended for human consumption Current 7 (') 1st period 8 (') 2nd period 9 0 3rd period 10 o 4th period HO 5th period 12 0 6th period 10 Products harvest in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 409,52 74,59 20,12 94,94 1 313,89 63,65 7,065 13 138 ^ 22,55 1 601,82 4,433 409,52 74,59 20,12 94,94 1 313,89 63,65 7,065 13 138 22,55 1 601,82 4,433 418,17 76,17 20,54 118,61 1 341,65 65,00 7,215 13 429 23,03 1 635,66 4,552 426,82 77,74 20,97 142,27 1 369,41 66,34 7,364 13 719 23,51 1 669,50 4,671 435,48 79,32 21,39 165,93 1 397,17 67,69 7,514 14010 23,98 1 703,34 4,790 444,13 80,90 21,82 189,59 1 424,93 69,04 7,664 14 301 24,46 1 737,18 4,909 454,86 83,29 22,24 213,25 1 452,69 71,40 7,930 15 562 24,94 1 771,03 5,587 Amounts to be deducted in the case of :  peas used in Spain (Pta) 68,78  peas and field beans ' used in Portugal (Esc) 74,07 ANNEX III Exchange rate of the ECU to be used BLEU DK DE EL ESP FR IRL IT NL PT UK In national currency, 1 ECU  42,4582 7,85212 2,05853 164,150 135,702 6,90403 0,76841 1 1 516,86 2,31943 167,612 0,658692 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year.